United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3919
                                  ___________

Edwin Klein; Ray Bassen; Stephen         *
Podry; Lois Collins; Phyllis Krishan;    *
Wayne Kirby; Ted Abrahams; Rosalie       *
Wiesenthal; Merrill Toles; Edwin         *
Potter; Howard Smith; Emily Taylor;      *
Ralph Goodall; Francis Rast; Ron         *
Molloy; Susan Spies,                     *
                                         *
            Plaintiffs - Appellants,     * Appeal from the United States
                                         * District Court for the
Robert B. Reich, Secretary,              * Eastern District of Missouri.
U. S. Department of Labor,               *
                                         *        [UNPUBLISHED]
            Intervenor Plaintiff,        *
                                         *
      v.                                 *
                                         *
McDonnell Douglas Corporation,           *
a Maryland corporation,                  *
                                         *
            Defendant - Appellee.        *
                                    ___________

                            Submitted: April 10, 2000
                                Filed: April 21, 2000
                                 ___________

Before BOWMAN and HANSEN, Circuit Judges, and CARMAN,1 Judge.

      1
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
                                    ___________

PER CURIAM.

      Plaintiffs, who are a class of retired salaried employees of McDonnell Douglas
Corporation ("MDC"), sought to enforce a settlement agreement concerning health
benefits they had entered into with MDC. The District Court2 denied their motion to
enforce the agreement, and plaintiffs appeal.

       The issue presented to the District Court and to us is whether the settlement
agreement requires MDC to pay for health insurance program start-up costs and
administrative expenses. The District Court ruled that it does not. Having considered
the case, we find no reason to disagree with the District Court's decision. Because an
extended opinion would add nothing of substance to the thorough and well-reasoned
opinion of the District Court, we affirm for the same reasons as those stated in that
opinion.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, who presided over the case pursuant to the consent of the
parties in accordance with 28 U.S.C. § 636(c).
                                          -2-